IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-10868
                          Conference Calendar



RICHARD TERRANCE AYERS,

                                           Plaintiff-Appellant,
versus

JAMES A. COLLINS ET AL.,

                                          Defendants,


STANLEY WILSON, Chaplain, Texas Department
of Criminal Justice, Robertson Unit,

                                           Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 1:96-CV-100-BA
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Richard Terrance Ayers, Texas prisoner No. 468361, appeals

the summary-judgment dismissal of his civil rights claims against

Texas Department of Criminal Justice (TDCJ) Chaplain Stanley

Wilson.   Ayers argues that the summary-judgment evidence shows

that there are disputed material facts and that the district

court erred in concluding that Chaplain Wilson had no


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10868
                                -2-

constitutional duty to help Ayers resolve his problems with the

TDCJ food service.   Having reviewed the record and the briefs of

the parties, we AFFIRM for essentially the reasons set forth by

the magistrate judge.**

     AFFIRMED.




     **
       The parties consented to proceed before the magistrate
judge pursuant to 28 U.S.C. § 636(c).